 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDDon's Bus Company, Inc. and Mervin Kukahiwa.Case 37-CA-1590-1June 1, 1981DECISION AND ORDEROn December 10, 1980, Administrative LawJudge Martin S. Bennett issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed a brief in support of the Ad-ministrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard before me in Honolulu, Hawaii, onJuly 29 and 30, 1980. The complaint issued January 30,1980, and is based upon a charge filed by Mervin Ku-kahiwa on December 14, 1979, alleges that Respondent,Don's Bus Company, Inc., was engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act. Briefs have been submitted by the GeneralCounsel and Respondent and have been carefully consid-ered.Upon the entire record in the case, and from my ob-servation of the witnesses, including their demeanor, Imake the following:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSDon's Bus Company, Inc., herein called Respondent, isa Hawaii corporation with an office and place of businessin Honolulu, which is engaged in the operation of a busfreight primarily involved in the transportation of chil-dren to and from school and with a portion of its oper-256 NLRB No. 42ation involved in transporting private charter groups.Respondent annually receives gross revenues in excess of$500,000. It also purchases and receives supplies originat-ing outside the State of Hawaii valued in excess of$50,000 per annum. I find that the operations of Re-spondent affect commerce within the meaning of Section2(6) and (7) of the Act.1. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; the IssuesRespondent is under contract to the city and county ofHonolulu to transport children to and from schools. Italso provides charter services to public schools as well asother groups. It maintains two garages in Honolulu, oneon Sand Island and the other at Campbell IndustrialPark, which are approximately 32 miles apart.The drivers customarily complete their morning runand either return the bus to the garage or proceed on acharter. Some of the buses are equipped with two-wayradios to inform the garage of breakdowns.The Company has rules, copies of which are given toeach driver at the beginning of the school year. Theyprovided, in part, that drivers are responsible for theservicing of fuel, oil, water, checking of battery, andcleanliness. They also provide that no driver wouldswitch buses with another driver without the approval ofa supervisor. Each driver has a bus which is assigned tohim. Prechecking of buses includes the checking of thecondition of the tires on the bus.The Charging Party, Mervin Kukahiwa, herein calledKukahiwa, had worked for Respondent for about 3 yearsprior to his termination at Sand Island on December 13,1979. He had previously worked at its other facility atCampbell Industrial Park.In October 1979, about 2 months prior to his dis-charge, Kukahiwa allowed his 16-year-old nephew, not alicensed driver, to operate the company bus. Respondenthad previously experienced problems with Kukahiwacarrying unauthorized passengers and he had beenwarned about this.When warned for permitting his nephew to drive thebus, Kukahiwa became insolent towards Assistant Super-visor Frances Iaea, assistant supervisor of the CampbellIndustrial Park facility; it is clear that Iaea is a supervisorwithin the meaning of Section 2(11) of the Act. As aresult of this, Iaea threatened to resign if Kukahiwa wasnot discharged. As a result, President Donald Gomes ofRespondent left orders to terminate Kukahiwa. Supervi-sor Walter Kuiee of the Campbell Industrial Park toldKukahiwa the next morning that he had been discharged.As a result, Kukahiwa went to Sand Island and pleadedwith Gomes to allow him to continue working. Gomesultimately relented and permitted Kukahiwa to return towork on condition that he drive at the Sand Island facili-ty.On December 11, Gomes convened a meeting of theSand Island drivers. He was concerned about "sandbag-ging" when charter drivers did not return to make theirafternoon school runs. This was a concern to Gomes be-cause the State levies a fine if students are not picked up DON'S BUS COMPANY, INC.267by the scheduled bus. Gomes also cautioned the driversabout the use of drugs because one driver had an acci-dent while under the influence of marijuana; he also dis-cussed safety procedures.Kukahiwa asked about checking the tires on his bus,stating that he could not tell when his bus had a flat tire.This surprised Gomes because of Kukahiwa's experienceand his years with the Company. Indeed, Kukahiwacomplained that he did not want to soil his clothingwhen checking his tires, and Gomes advised him to use astick like the other drivers did.After the meeting, Gomes told Kukahiwa that hewanted to talk to him in his office about an accident. Ku-kahiwa and his girlfriend, Kaneakua, accompaniedGomes to the office. Gomes pointed out that it reflectedbadly on him as a driver to confess that he did not knowthat the tires on his bus were flat. Gomes pointed outthat his first priority was meeting his obligation underthe state school transportation contract and he also cau-tioned Kukahiwa about using marijuana during workinghours.As a result, Kukahiwa asked permission to hold a driv-ers' meeting without the presence of supervisors. Gomespromptly granted permission for this meeting and Gomesagreed that this could be held in the shed where meet-ings of drivers are normally conducted.Kukahiwa and Kaneakua informed drivers on Decem-ber 11 and 12 that a meeting was scheduled on the after-noon of December 12. Kukahiwa on this occasion re-viewed operating conditions on the buses and he voicedhis opinion that Gomes was buying bad parts for thebuses. He also emphasized to the drivers that if the buswas not safe to drive the driver should park it and waitfor the problem to be resolved.The subject of the union cards was not discussed.Gomes heard from other drivers later that night that Ku-kahiwa wanted to be the "whit" of the drivers.The following day, December 13, Kukahiwa reportedto work at the normal time, 6:30 a.m. After the start ofloading the students at the school, he was approached bydriver Zumero who pointed out that his bus had defec-tive brakes. He offered Kukahiwa a charter that he wasdue to pick up; Kukahiwa declined this, but offered totake Zumero's bus back to the yard while Zumero usedthe bus of Kukahiwa to make the charter run.Barbara Gomes, the wife of the president, was in theoffice that morning and heard a third driver, Guerrero,radio in that Zumero was experiencing difficulty withthe brakes on his bus. She immediately radioed to an-other driver to pick up the charter. Guerrero also ra-dioed in that Kukahiwa and Zumero were planning totrade buses. She told Guerrero to instruct Kukahiwa andZumero not to swap buses because a bus had alreadybeen dispatched and that Zumero should wait for a me-chanic to arrive and check his bus.Kukahiwa had been in the bus of Zumero preparing todepart when he interpreted a movement by Zumero tobe a sign that the swap had been approved. He drove thebus of Zumero back to the Sand Island yard. Zumero, aswell, drove the bus of Kukahiwa back to the Sand Islandyard and arrived some minutes after Kukahiwa did.Gomes had heard the initial radio report of brake trou-ble and immediately dispatched mechanic Abe Pauole tocheck this. However, before Pauole could reach the busboth Zumero and Kukahiwa had returned. Pauole testedthe brakes and found that the master cylinder was leak-ing which caused the air pressure to drop considerably.Gomes became upset over the risk that Kukahiwa hadtaken by driving the bus with bad brakes and expressedhis frustration at this disregard of safety rules. Kukahiwafollowed Gomes into the office and was given the optionof resigning or being fired.Gomes planned to drive the afternoon run of Ku-kahiwa because he already had a shortage of drivers.Kukahiwa asked if he could accompany Gomes on therun so that they could talk and Gomes agreed; Ku-kahiwa asked why he had been fired. Gomes referred tothe bus-swapping incident as well as the carrying of un-authorized passengers by Kukahiwa. The latter then sug-gested that he could help Respondent if he were made asupervisor.On the morning of December 13, Kukahiwa and Kan-eakua went to the yard at Sand Island and confrontedBarbara Gomes. Kukahiwa asked if he had been firedand Gomes told him to ask her husband. Ultimately Bar-bara Gomes said it was for disobeying company rulesand harsh words were exchanged. Barbara Gomes toldKukahiwa that she felt he had betrayed her and her hus-band by asking them for loans and then turning aroundand violating company rules. She asked them to leaveand they finally departed. Thereafter, Kukahiwa filed acharge which became the basis of the complaint in thismatter.On December 19, a meeting of drivers was held at theCampbell facility. One of the drivers, Annie Ahoi, askedAssistant Supervisor Iaea if Kukahiwa had been dis-charged. Iaea responded in the affirmative and allegedthat it was for the unauthorized swapping of buses.Sometime after this meeting Ahoi asked Iaea if the latterknew that union organization was taking place. Iaea re-plied in the affirmative, but added that she felt it wasnone of her business. The precise date of this conversa-tion is not certain but Respondent had received a noticeof the representation hearing on December 20.Respondent held a Christmas party on December 21and both Kukahiwa and Kaneakua went to the SandIsland yard because Kukahiwa believed he was entitledto attend the party and also wanted to pick up his lastpaycheck. On this occasion Gomes told Kukahiwa thathe was given a $200 loan for the funeral expenses of achild born to him and to Kaneakua. On this occasionKukahiwa again asked Gomes for the reasons for his ter-mination, and she provided three; namely, failure tocheck his bus, carrying unauthorized passengers, and thebus-swapping incident of December 12.B. The Organizing AttemptOn January 22 and 23, a consent election was held atthe Sand Island facility. On May 23, 1980, it was certi-fied that no labor organization was the exclusive repre-sentative of the drivers, mechanics, and washboys at thisfacility. Gomes had consented to this election on Decem-DON'S BUS COMPANY, INC. 267 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 27 following the filing of a petition by Hawaii Team-sters and Allied Workers Union, Local 996, herein calledthe Union, on December 10, 1976; the date on which thispetition was received by the office is not known. A letterdated December 10 concerning certification procedureswas sent to the Company, but the witnesses did notrecall when it was received.Union activity first came into the picture in Novemberwhen two meetings were held, one at the beachhouse ofAnnie Ahoi, and another at her mother's home. The firstmeeting was held on November 8, and the second onNovember 28. Cards were distributed at both meetings,which Kukahiwa attended. It appears that Kukahiwa,Kaneakua, and Ahoi all signed cards during this proce-dure.Kukahiwa and Kaneakua took cards to obtain signa-tures from other drivers. It was agreed that nothingwould be said to management until enough cards wereobtained. It appears that these cards were distributed inDecember but there was a conflict as to whether anycards were handed out in November.The record indicates that two meetings were held afterthe petition for certification was filed and that one ofthem at Waipahu definitely took place after Kukahiwahad been terminated.C. DiscussionRespondent contends that the General Counsel has notshown that Gomes was aware of any union activity priorto the discharge of Kukahiwa on December 13 and fur-ther that there was no evidence that this prompted hisdischarge. It urges and the evidence preponderates thatKukahiwa was terminated for his failure to abide by thesafety and operational rules of Respondent.Kukahiwa and Kaneakua were the only witnesses whotestified that Gomes stated that he was thinking of union-izing and he referred to a friend named Harold DeCostaat the meeting of the drivers on December 11. No otherwitnesses were produced to corroborate this.Respondent points out that to establish the knowledgeof Gomes of union activity one would have to assumethat the petition was not only filed on December 10 butthat it was mailed on December 10 and reached Re-spondent the day after it was filed on December 11, andthat it was brought to the attention of Gomes on thatsame day. It would then follow that Gomes, having readthe petition, immediately called DeCosta of the Team-sters Union. Without this, the record is silent as toGomes learning of any union activity before the petitionwas filed and brought to his attention.The record warrants the finding and I so find thatGomes convened a meeting on December 11 for a legiti-mate business reason, namely, his concern over sandbag-ging. All witnesses were in accord that the purpose ofthe meeting was to warn the drivers that if sandbaggingcontinued the reduction in the number of charter oper-ations was inevitable.Respondent contends that the testimony of Kukahiwaand Kaneakua is full of inconsistencies and contradictionsso as to seriously impair its credibility. Kaneakua has adirect pecuniary interest in the outcome of this case, it iscontended, and is aware of potential backpay.Kukahiwa and Kaneakua contradicted each other anumber of times during the hearing and their testimonyas to the distribution of authorization cards is badly jum-bled. Kaneakua testified that cards were handed outmonthly. She testified that cards were handed out in De-cember but denied that any were handed out in Novem-ber.It appears also from her testimony that cards were dis-tributed only late in December, around Christmas, fol-lowing the petition for certification filed on December10. On the other hand, Kukahiwa testified that cardswere passed out during November and December withthe two of them working as a team; however, Kaneakuawas on maternity leave throughout October, November,and December and would be at the yard only to drop offand pick up Kukahiwa.The cards of Kukahiwa and Kaneakua were intro-duced in evidence and both were dated November 8.The cards of Kukahiwa and Kaneakua were introducedin evidence to show their presumable union activity and,as stated, they are dated November 8.To sum up, the General Counsel relies on the testimo-ny of the Charging Party and his girlfriend to establishthat Gomes knew of union activity at Sand Island. Thetestimony alleges that Gomes talked about union activityat the December 11 meeting of the drivers. However, noother drivers who were present were called to testify,which I deem significant. Stated otherwise the recorddoes not establish to my satisfaction that Gomes knew ofunion activity in this matter. In the ultimate, the recordwill not support a finding that Respondent knew of theinvolvement of Kukahiwa's union activity and dis-charged him for this reason.Even if Gomes was aware of the union petition whenhe discharged Kukahiwa there is no link between the pe-tition and Kukahiwa. Indeed, both Gomes and Kukahiwatestified that their relationship was most amicable. Theyhad known each other for about 25 years, Gomes and hiswife had loaned money to Kukahiwa and Kaneakua andit does not follow that a driver in this category was theimpetus behind the union organizing effort. Stated other-wise, there is absolutely no evidence that Gomes mayhave thought that Kukahiwa believed that union mem-bership would have a salutary effect on his employment.The General Counsel has not established on a prepon-derance of the evidence hostility or discriminatorymotive for the discharge of Kukahiwa. Gomes did agreeto a consent election. The fact that Gomes testified thathe did know a Teamsters official, DeCosta, for manyyears does not alter this picture. Indeed, Gomes furtheradmitted that by his own count eight or nine formerTeamsters were working for him.I conclude the evidence warrants a finding that Ku-kahiwa was discharged for legitimate business reasons. Ifurther find his discharge was compelled by his flagrantdisregard of well-known company policies. He did, with-out authorization, swap buses with Zumero on Decem-ber 13, and company rules required management approv-al thereof.The record warrants a finding that brake failure is aparamount concern to Respondent. In addition, Gomes DON'S BUS COMPANY, INC.269observed Kaneakua accompany Kukahiwa on his runs inDecember, and Kukahiwa had been previously warnedabout carrying unauthorized passengers, and in fact thatwas one of the reasons for his prior termination at theyard at Campbell.The inability of Kukahiwa to check the tires on hisbus to ascertain if they were flat was another factor inhis discharge. Kukahiwa admitted that he knew this wasa part of the prechecking procedure. That Respondentwas not biased against Kukahiwa is demonstrated by thefact that he had been previously discharged and reinstat-ed less than 2 months before. See L'eggs Products Incor-porated v. N.L.R.B., 619 F.2d 1337, 1341 (9th Cir. 1980).It is the position of Respondent that it only had onemotive in discharging Kukahiwa, namely, his continualviolation of company rules, and draws attention to hisprior termination. Indeed, there is no allegation that hisfirst discharge in October was not warranted.As for the allegation that Respondent engaged in con-duct violative of Section 8(a)(l) of the Act, the GeneralCounsel called two witnesses, Ahoi and Gracioza, to tes-tify as to discussion at a December 19 meeting of drivers.Both are drivers at the Campbell yard. Ahoi contradict-ed herself in testimony and testified inconsistently withher pretrial affidavit. Moreover, the testimony of Gra-cioza was spotty at best. He did not recall most of whatAhoi testified to and testified in contradiction of Ahoinumerous times. Iaea testified that no mention of theUnion was made at the December 19 meeting. She didstate that a few days thereafter she admitted to Ahoi thatshe was aware of the pending petition, but did not wantto discuss it. I do not believe that the evidence hereinpreponderates in favor of the position of the GeneralCounsel.CONCLUSIONS OF LAW1. Don's Bus Company, Inc., is an employer whoseoperations affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) of theAct.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER The complaint is dismissed in its entirety.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall. as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesDON'S BUS COMPANY, INC. 269_